Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0342193 to Nakagawa et al. in view of U.S. Patent Pub. No. 2014/0088245 to Singh et al.
As to claims 1 and 18, it has been held that the recitation that an element is "adapted to" perform or is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. Thus, a urethane composition comprising a polycarbonate polyol with dimer acid residues should be capable of self-healing, absent a showing to the contrary.
Nakagawa discloses self-repairing polyurethane resins comprising the reaction product of a mixture of polyester polyols (hydroxy functionality of at least 2) and polycarbonate diols, wherein dimer fatty acids as suitable polybasic acids for preparing polyester polyols (0056, 0095), polyisocyanates (0030-0039), and low molecular weight polyols such as 1,4-butanediol that has been defined in the art as chain extenders (0043-0044).

Singh discloses polyester-polycarbonate polyols that comprise carbonate groups and dimer fatty acid residues (Tables II-IV) that are used in the preparation of polyurethane adhesives or coatings (0004).
At the time of filing it would have been obvious to a person of ordinary skill in the art to replace the polyol component of Nakagawa with the polyester-carbonate polyol of Singh to provide superior hydrolytic and chemical performances over conventional polyester polyols and polycarbonate polyols that are taught in Nakagawa (Abstract).
As to claims 2, 5, and 15 Nakagawa in view Singh disclose a polyol comprising the reaction product of dimethyl carbonate, adipic acid, and dimer acids A, B, or C (Tables II-III).  Nakagawa discloses a self-healing polyurethane.  The polyols taught in Singh comprise the same linkages as the claimed polyol, accordingly, the hydrogen bonding sites would be present.
As to claims 3 and 6, Nakagawa and Singh disclose aromatic and aliphatic polyisocyanates are suitable in the preparation of polyurethane coatings (0031, Nakagawa, 0019, Singh).
As to claim 4, Nakagawa in view of Singh disclose dimer diols as suitable reactants in the preparation of the polyester-carbonate polyol (0007, 0044 and 0047).
As to claim 7, Nakagawa discloses 1,2-butanediol (branched diol) as a suitable low molecular weight diol (0043).
As to claims 8-10, about the self-healing recovery, the Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the 
As to claims 11-14, Nakagawa discloses coatings substrates and substrates using the adhesives comprising the self-repairing polyurethane (0278-0280).
As to claims 16-17, Nakagawa in view of Singh disclose 5 to 80% by weight of dimer fatty acid or dimer diol in the polyester-carbonate polyol (0053) and 5 to 30% by weight of carbonate component (Tables III-IV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763